Citation Nr: 0412460	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-27 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for avascular necrosis 
of the left hip.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for anal 
fistula.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1987 to September 1991.  

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Little Rock, Arkansas.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This act 
introduced several fundamental changes into VA's adjudication 
process which impact on the veteran's claims currently on 
appeal.  Under the VCAA, VA has a duty to notify a claimant 
of any specific information and evidence needed to 
substantiate and complete a claim.  Further, VA must tell a 
claimant what specific part of that evidence he must provide, 
and what specific part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In this case, the RO failed to notify the veteran, with 
regard to the issues on appeal, of any specific information 
and evidence needed to substantiate and complete his claim, 
including particularly what evidence was to be provided by 
him, and what evidence VA will attempt to obtain for him.   


In November 2003, a hearing was held before the Board 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  The 
veteran's claim is that he incurred avascular necrosis of the 
left hip as a result of an injury during service and that he 
also developed an anal fistula during service.  

The key difficulty with the veteran's claim is the lack of 
service medical records.  The veteran had active service from 
September 1987 to September 1991 and he served in the Alabama 
National Guard from 1991 to 1994.  However, there has been a 
complete inability on the part of the appropriate Federal 
records depositories to produce the veteran's service medical 
records.  As recently as July 2003 electronic mail 
correspondence indicated that the RO was having difficulty 
obtain the records from the National Personnel Records Center 
(NPRC) or in obtaining a satisfactory explanation as to why 
the veteran's service medical records were missing and 
unavailable. 

VA's duty to assist is heightened when records are in the 
control of a government agency.  Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).  VA also has a heightened obligation to 
search for alternate medical records when service medical 
records are not available and must also provide an 
explanation to the veteran regarding VA's inability to obtain 
his service medical records.  Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  Accordingly, one last attempt to obtain the 
veteran's service medical records and his service personnel 
records should be made to attempt to assist this veteran in 
obtaining records which are the responsibility of the 
government to maintain.  

With respect to the veteran's claim involving an anal 
fistula, in December 1996 a RO rating decision denied 
entitlement to service connection for this disability.  This 
decision is final.  38 U.S.C.A. § 7105(c) (West 2002).  As 
such, the RO needs to adjudicate whether the veteran has 
submitted new and material evidence to reopen the claim, and 
provide the veteran with the appropriate laws and regulations 
with regard to this claim.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
remanded for the following actions:


1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should make another attempt to 
secure the veteran's service medical 
records and clinical records from the 
NPRC or any other appropriate depository 
of records.  Specifically, the RO should 
request a narrative explanation if the 
veteran's service medical records are 
unavailable.  

3.  The RO should request a complete copy 
of the veteran's service personnel 
records from the NPRC or any other 
appropriate depository of records.

4.  The veteran should be asked to 
provide the names of all health care 
professionals and/or facilities (private 
and governmental) where he had been 
treated for his claimed anal fistula 
since his separation from service in 
1991.  Subsequently, and after securing 
the proper authorizations where 
necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.  All information 
obtained should be made part of the file.  
The RO should also obtain all the records 
of any treatment at VA facilities which 
are not already on file.  Specifically 
the veteran indicates that he has been 
treated for his anal fistula at the 
Tuskegee VA medical Center.  

5.  The RO should undertake any 
additional development action which may 
be indicated based on the evidence which 
may be obtained pursuant to the above 
actions.  

6.  The RO should readjudicate the claim 
in light of any evidence received.  
Specifically, the RO needs to adjudicate 
the issue of whether new and material 
evidence has been submitted to reopen the 
veteran's claim for service connection 
for an anal fistula.  If any benefit is 
denied, a supplemental statement of the 
case should be issued, and the veteran 
and his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


